ITEMID: 001-111569
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: MRDENOVIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Julia Laffranque;Khanlar Hajiyev;Linos-Alexandre Sicilianos
TEXT: 1. The applicant, Ms Marija Mrđenović, is a Croatian citizen of Serbian ethnic origin, who was born in 1940 and lives in Slavonski Brod. She is represented before the Court by Ms M. Trninić, a lawyer practising in Slavonski Brod.
2. The Croatian Government (“the Government”) were represented by their Agent, Ms Š. Stažnik.
3. The facts of the case, as submitted by the parties, may be summarised as follows.
4. On 7 October 1991 a bomb was thrown at a house owned by the applicant’s parents-in-law. A close relative of the applicant’s husband was killed and another injured.
5. In February and March 1992 fires were started at a house and adjacent premises owned by the applicant’s husband, B.
6. On 15 January 1993 while the applicant and her husband were returning from a funeral in Staro Petrovo Selo, B. was shot in the back. He was taken to a hospital in Nova Gradiška, where he died on 19 January 1993.
7. On the day of the shooting of the applicant’s husband the police arrived at the scene and carried out a crime scene inspection, which was continued the following day. The crime scene was photographed. The police examined the scene and recovered samples of earth, clothes and biological traces. The footprints found at the scene were not susceptible to forensic examination. A sniffer dog was also used and it was concluded that the perpetrator had walked for about seven hundred metres and had then driven away in a motor vehicle. A special team was formed in the Nova Gradiška Police Station which carried out further investigation. In January 1993 they interviewed more than twenty potential witnesses, including the applicant. However, all these steps were fruitless.
8. On 20 January 1993 an autopsy of B.’s body was carried out.
9. On 16 February 1993 the Nova Gradiška Police Station lodged a criminal complaint against an unknown perpetrator with the Požega County State Attorney’s Office. On 24 October 2001 the case was transferred to the Slavonski Brod County State Attorney’s Office. However, on 30 December 2008 the criminal complaint was dismissed on the grounds that the prosecution had become time-barred.
10. On an unspecified date the applicant and her two children brought a civil action against the State in the Nova Gradiška Municipal Court, seeking compensation in connection with the death of B.
11. On 6 December 2005 the Municipal Court awarded each claimant 132,000 Croatian kuna (HRK).
12. This judgment was altered by the Slavonski Brod County Court on 21 December 2007. The court lowered the compensation awarded to each child to HRK 90,000 but upheld the sum awarded to the applicant.
13. The applicant and her children lodged an appeal on points of law with the Supreme Court. In respect of the applicant’s children, the appeal was declared inadmissible ratione valoris. As regards the applicant, the Supreme Court reversed the lower courts’ judgment and found that the claim had become time-barred in 1996.
